 
Exhibit 10.2
 
NOTE MODIFICATION
 
THIS NOTE MODIFICATION dated as of February 19, 2010, is executed by AEROSONIC
CORPORATION (the “Company”), a Delaware corporation, OP TECHNOLOGIES, INC., an
Oregon corporation, and AVIONICS SPECIALTIES, INC., a Virginia corporation,
(collectively, “Borrowers”) for  the benefit of Bruce J. Stone (“Stone”).
 
RECITALS
 
WHEREAS, the Company and Stone are parties to a Loan Agreement dated as of
May 14, 2009 (the “Loan Agreement”) as evidenced by a note dated May 14, 2009
executed and delivered by the Borrowers to Stone (the “Note”); and
 
WHEREAS, the Company has requested that Stone agree to amend and waive certain
provisions of the Loan Agreement and Stone is agreeable to such request but only
upon the terms and subject to the conditions set forth herein.
 
WHEREAS, the Company and Stone shall enter into a First Amendment to Loan
Agreement dated as of February 19, 2010 (the “Loan Amendment”).
 
WHEREAS, in connection with the Loan Amendment, the Borrowers shall amend and
modify the Note as follows:


1.           Amendments


(a)  Section 2 of the Note is hereby amended and modified by deleting therefrom
the definition of “Maturity Date” in its entirety and inserting the following
new definition:


“’Maturity Date’ means the earlier of:  (i) April 10, 2011, or (ii) the maturity
of the Existing Loans.”  


(b)  Section 3 of the Note is hereby amended and modified by deleting therefrom
the words “April 10, 2010” and replacing with the words “April 10, 2011”.


2.           The State of Florida documentary excise tax in the amount of
$2,450.00 has previously been paid directly to the Florida Department of
Revenue.
 
3.           All references in the Note to “Loan Agreement” shall refer to the
Loan Agreement as amended by the Loan Amendment.
 
4.           Notwithstanding the execution of this Note Modification, the Note
shall remain in full force and effect, as modified hereby; and nothing herein
contained and nothing done pursuant hereto shall be construed to release,
satisfy, discharge, terminate or otherwise affect or impair in any manner
whatsoever the validity or enforceability of the indebtedness evidenced by the
Note, except as expressly modified hereby.
 
5.           The validity, construction, interpretation, and enforcement of this
Note Modification are governed by the laws of the State of Florida and the
federal laws of the United States of America, excluding the laws of those
jurisdictions relating to the resolution of conflicts with laws of other
jurisdictions.  


[Signature pages follow]

 
 

--------------------------------------------------------------------------------

 


EXECUTED:  February 19, 2010



   
AEROSONIC CORPORATION
   
AVIONICS SPECIALTIES, INC.
   
OP TECHNOLOGIES, INC.
     
WITNESSES:
 
By: 
/s/ Douglas J. Hillman
     
Douglas J. Hillman
     
President and Chief Executive Officer
  
   
Print Name:
  
         
  
   
Print Name:
  
   


 
2

--------------------------------------------------------------------------------

 